File Name: 06a0796n.06
                                     Filed: October 25, 2006

                  NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                            No. 05-4397

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

JESSICA JACOBSON, A Minor, et al.,

       Petitioners-Appellants,

v.                                                         ON APPEAL FROM THE
                                                           UNITED STATES DISTRICT
SUMMIT COUNTY CHILDREN SERVICES                            COURT FOR THE NORTHERN
BOARD, et al.,                                             DISTRICT OF OHIO

       Respondents-Appellees.


                                                      /

Before: MARTIN and COOK, Circuit Judges; BERTELSMAN, District Judge*

       BOYCE F. MARTIN, JR., Circuit Judge. Joann Jacobson, the biological mother of Jessica

Jacobson, appeals the district court’s denial of a writ of habeas corpus seeking release of Jessica

from the permanent custody of the Summit County (Ohio) Children Services Board. Because the

district court correctly concluded that federal courts lack jurisdiction to hear habeas claims of this

nature, we AFFIRM the district court’s decision.

                                                  I

       Ms. Jacobson’s custody rights over her minor daughter were terminated following a trial in

the Summit County Juvenile Court in June 2002. The County Child Services Board had moved for

       *
         The Honorable William O. Bertelsman, Senior United States District Judge for the Eastern
District of Kentucky, sitting by designation.
No. 05-4397
Jacobson v. Summit County CSB
Page 2

permanent custody based upon its contention that Ms. Jacobson was not capable of providing proper

care for Jessica, who was born with several physical deformities requiring numerous surgeries and

extended hospital stays. The Board’s position was buttressed by allegations that Ms. Jacobson had

abused and neglected Jessica. The decision of the juvenile court was affirmed in December 2002

by Ohio’s Ninth Judicial District Court of Appeals. Ms. Jacobson then filed a motion for relief from

the judgment under Rule 60(b) in the Summit County Court of Common Pleas. This motion was

denied, and Jacobson’s appeal to the Ninth Judicial District Court of Appeals on the Rule 60(b) issue

was similarly unavailing. Jacobson then appealed both rulings to the Ohio Supreme Court, which

declined to address either appeal.

       On March 10, 2005, Ms. Jacobson filed a petition for writ of habeas corpus in federal district

court, claiming that her daughter was being unlawfully detained because she was not given a fair

hearing at the permanent custody trial. The Child Services Board moved for summary judgment on

the matter, arguing that habeas corpus was not available as a remedy. The district court granted the

motion on two grounds: (1) because federal habeas jurisdiction is not available to review state court

custody determinations, and (2) because federal habeas relief is not available when, as here, there

was an adequate remedy at law. Ms. Jacobson now appeals the district court’s ruling.

                                                 II

       Ms. Jacobson’s argument before the district court was that her daughter was

unconstitutionally detained and restrained of her liberty, and thus a writ of habeas corpus should
No. 05-4397
Jacobson v. Summit County CSB
Page 3

issue, releasing Jessica back into Ms. Jacobson’s custody.1 On review, we need not reach the district

court’s denial of the writ on “adequate remedy at law” grounds because the question may be resolved

on jurisdictional grounds alone. In Lehman v. Lycoming County Children’s Services, 458 U.S. 502,

516 (1982), the Supreme Court held that federal courts are without jurisdiction under 28 U.S.C. §

2254 to review state court judgments involuntarily terminating parental rights. The Court’s decision

in Lehman was based on a reading of the word “custody” as it appears in the habeas statute:

        [A]lthough the children have been placed in foster homes pursuant to an order of a
        Pennsylvania court, they are not in the “custody” of the State in the same sense in
        which that term has been used by this Court in determining the availability of the writ
        of habeas corpus. They are in the “custody” of their foster parents in essentially the
        same way, and to the same extent, other children are in the custody of their natural
        or adoptive parents.
458 U.S. at 510. See also Middleton v. Attorneys General of the States of New York and

Pennsylvania, 396 F.3d 207, 209 (2d Cir. 2005) (noting that “the federal courts do not have

jurisdiction to review by means of a habeas application a state court’s child-custody determination”);

Amerson v. State of Iowa, Iowa Dep’t of Human Services, 59 F.3d 92, 94-95 (8th Cir. 1995) (“The

state’s physical custody of [the boy] has not restrained his liberty to a significantly greater extent than

a parent’s or foster parent’s custody. The state has neither incarcerated [the boy] nor imposed penal

restrictions upon him. Such custody does not present the type of confinement for which habeas

jurisdiction traditionally exists.”); Harless v. Dep’t of Child Protective Services, Tarrent County

Texas, No. 3:99CV-74-S, 1999 WL 33756653, at *2 (W.D. Ky. Feb. 10, 1999) (same).


        1
        Curiously, Jacobson’s brief does not focus on the habeas issue, which was the crux of her
argument to get into federal court in the first place, but rather on the state court’s denial of her Rule
60(b) motion for relief from the custody judgment. Jacobson only addresses the habeas issue head
on – and then only briefly – in her Reply Brief.
No. 05-4397
Jacobson v. Summit County CSB
Page 4

       Ms. Jacobson fails to cite any authority challenging Lehman. Rather, she relies on the vague

assertion that because the doctrine of habeas corpus is no longer subject to the “stifling formalisms”

or “arcane and scholastic procedural requirements” of yore, habeas should therefore be a generally

available remedy to petitioners in all instances. Reply Br. at 2. It is true that the scope of habeas

relief has been expanded since the time of the Founders, but none of these expansions suggest that

federal habeas was meant to encroach on the area of state child custody determinations. See Lehman,
458 U.S. at 512 (noting that “federal courts consistently have shown special solicitude for state

interests in the field of family and family-property arrangements”).

                                                 III

       For the reasons discussed above, we AFFIRM the decision of the district court.